IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jamaris A. Carter,                             :
                              Appellant        :
                                               :
               v.                              :   No. 1174 C.D. 2016
                                               :   Submitted: February 10, 2017
Cornerstone Construction Services              :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                   FILED: June 6, 2017

               Jamaris A. Carter (Appellant) appeals from an order of the Court of
Common Pleas of Lackawanna County (trial court), which granted Cornerstone
Construction Services’ (Cornerstone) motion to strike a judgment entered against
Cornerstone in favor of Appellant. For the reasons set forth below, we quash
Appellant’s appeal.
               On April 5, 2016, Appellant filed in the trial court a civil complaint,
which included four counts against Cornerstone.                   Count I alleged racial
discrimination; Count II alleged racial discrimination under the Pennsylvania
Human Relations Act (PHRA);1 Count III alleged wrongful termination in the form
of retaliatory termination; and Count IV alleged negligent supervision.



      1
          Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§ 951-963.
               On April 6, 2016, the Lackawanna County Sheriff (Sheriff) served the
complaint on Cornerstone.            On April 7, 2016, the Sheriff filed a “Sheriff’s
Return–Regular” with the Lackawanna County Clerk of Judicial Records (Clerk).
Cornerstone did not file a responsive pleading to the complaint. Appellant filed a
praecipe for entry of default judgment on May 6, 2016. That same day, the Clerk
entered a default judgment in favor of Appellant and against Cornerstone.
               On May 16, 2016, Cornerstone filed in the trial court a “motion to
strike judgment or, in the alternative, open judgment” (Motion). (Reproduced
Record (R.R.) at 22.)          The trial court issued a rule to show cause why the
May 6, 2016 judgment should not be stricken or opened.                       Appellant filed an
answer to the rule to show cause on June 6, 2016, and the parties participated in an
oral argument on the Motion on June 15, 2016. By order dated June 15, 2016, the
trial court concluded “that the failure of [Appellant] to comply with the [PHRA],”
created a defect on the face of the record and, accordingly, granted Cornerstone’s
motion to strike the May 6, 2016 judgment.2 (R.R. at 39.) The trial court did not
grant Cornerstone’s Motion to the extent it requested the trial court to open the
judgment.3 Appellant subsequently appealed to this Court.

       2
          “A motion to strike a judgment is in the nature of a demurrer directed to defects in the
record.” Chartiers Indus. and Commercial Dev. Auth. v. Allegheny Cnty. Bd. of Prop.
Assessment, Appeals and Review, 645 A.2d 944, 946 n.2 (Pa. Cmwlth.), appeal denied,
653 A.2d 1234 (Pa. 1994). We have explained that “[s]uch a motion will not be granted unless a
fatal defect in the judgment appears on the face of the record. If the record is self-sustaining, the
motion to strike must be denied.” Id.
       3
         Cornerstone’s Motion requested that the trial court strike the May 6, 2016 default
judgment or, in the alternative, open the default judgment. We have previously held that the two
remedies are distinct and not interchangeable. Commonwealth v. Neighbor’s First Fed. Credit
Union Check in Amount of $76,389.27, 134 A.3d 149, 156 (Pa. Cmwlth. 2016). “[W]hile the
[motion to open judgment] seeks to reopen the case to allow a defendant to assert a meritorious
(Footnote continued on next page…)

                                                 2
                 By order dated November 17, 2016, we ordered Appellant to file a
supplemental brief addressing the appealability of the trial court’s order granting
Cornerstone’s motion to strike. In our November 17, 2016 order, we cited Pa.
R.A.P. 311(a)(1), which provides, in pertinent part:
                 (a) General rule. – An appeal may be taken as of right
                 and without reference to Pa. R.A.P. 341(c)[4] from:
                       (1) Affecting judgments. – An order refusing to
                       open, vacate, or strike off a judgment. If orders
                       opening, vacating, or striking off a judgment are
                       sought in the alternative, no appeal may be filed
                       until the court has disposed of each claim for
                       relief.

(Emphasis added.)            See Official Note to Pa. R.A.P. 311(a)(1) (“The 1989
amendment to subparagraph (a)(1) eliminated interlocutory appeals of right from
orders opening, vacating, or striking off a judgment while retaining the right of
appeal from an order refusing to take any such action.”); but see Cargitlada v.


(continued…)

defense, the [motion to strike judgment] ‘is the remedy sought by one who complains of fatal
irregularities appearing on the face of the record.’” Id. (quoting Cameron v. Great Atl. & Pacific
Tea Co.), 266 A.2d 715, 717 (Pa. 1970). The trial court, in its June 15, 2016 order, expressly
granted Cornerstone’s “[m]otion to [s]trike the [j]udgment entered on May 6, 2016.”
       4
           Pa. R.A.P. 341(c) provides, in pertinent part:
       When more than one claim for relief is presented in an action, whether as a claim,
       counterclaim, cross-claim, or third-party claim or when multiple parties are
       involved, the trial court or other government unit may enter a final order as to one
       or more but fewer than all of the claims and parties only upon an express
       determination that an immediate appeal would facilitate resolution of the entire
       case. Such an order becomes appealable when entered. In the absence of such a
       determination and entry of a final order, any order or other form of decision that
       adjudicates fewer than all the claims and parties shall not constitute a final order.



                                                   3
Binks Mfg. Co., 837 A.2d 547, 549 n.2 (Pa. Super. 2003) (deciding on merits
appeal from trial court order granting motion to strike judgment where trial court’s
order “disposes of all claims against all parties”).5
               Neither party appears to address whether the June 15, 2016 order of
the trial court is appealable as of right, and we discern no reason to deviate from
the Official Note to Pa. R.A.P. 311(a)(1), which clarifies that an order granting a
motion to strike a judgment is not appealable as would be an order denying a
motion to strike judgment. Under Pa. R.A.P. 311(a)(1), only an order refusing to
open, vacate, or strike off a judgment is immediately appealable. By its nature, an
order striking a default judgment is not a final order that disposes of the matter.
Instead, such an order “annuls the original judgment and the parties are left as if no
judgment had been entered.” Resolution Trust Corp. v. Copley Qu-Wayne Assocs.,
683 A.2d 269, 273 (Pa. 1996). Thus, the trial court’s June 15, 2016 order granting
Cornerstone’s Motion to the extent that it sought to strike the default judgment
entered on May 6, 2016, is an interlocutory order which is not appealable.
               Accordingly, we quash Appellant’s appeal.




                                      P. KEVIN BROBSON, Judge



       5
           We note that Appellant’s supplemental brief, filed pursuant to this Court’s
November 17, 2016 order, appears to be a verbatim copy of Appellant’s brief on the merits. As
such, it does not address the appealability of the trial court’s order granting the motion to strike.
Thus, Appellant’s brief does not address the appealability of the June 15, 2016 order of the trial
court.



                                                 4
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jamaris A. Carter,                    :
                        Appellant     :
                                      :
            v.                        :   No. 1174 C.D. 2016
                                      :
Cornerstone Construction Services     :



                                    ORDER


            AND NOW, this 6th day of June, 2017, we hereby quash Jamaris A.
Carter’s appeal of the June 15, 2016 order of the Court of Common Pleas of
Lackawanna County.




                              P. KEVIN BROBSON, Judge